Citation Nr: 1402370	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.


FINDINGS OF FACT

1. The Veteran's right ear hearing loss is attributable to his active military service.

2. The Veteran's bilateral tinnitus is attributable to his active military service.


CONCLUSIONS OF LAW

1. The Veteran has right ear hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Board will next discuss each of the Veteran's contentions of entitlement for service connection, in turn, below.

A. Entitlement to service connection for right ear hearing loss.

In terms of right ear hearing impairment, the Veteran does suffer from right ear hearing loss as defined by 38 C.F.R. § 3.385.  See May 2010 VA Examination Report. 

Additionally, the Veteran claims that he was exposed to noise while in service.  The Veteran's Form DD-214 indicates that the Veteran's military occupational specialty (MOS) during service was as a cook.  Nonetheless, the Veteran asserts that he was exposed to noise during training on the M-14 and M-16.  The Veteran's DD-215 reveals that the Veteran was qualified as a marksman on the M-14 and as an expert on the M-16.  See Veteran's Form DD-214.  The Board thus determines that noise exposure is reasonably consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Given that the Veteran has right ear hearing loss for VA purposes and he was exposed to noise during service, the question is one of nexus.

The Veteran was afforded a VA examination in May 2010.  The examiner offered no opinion as to the etiology of the Veteran's right ear hearing loss.  The Veteran was scheduled for another VA examination in August 2012.  However, because cerumen was blocking the Veteran's ear canals at that time, an audiological examination was not performed.  It does not appear, from a review of the claims file, that the examination was rescheduled. 

On the other hand, the Veteran submitted the Jun 2012 opinion of a private audiologist.  The private audiologist gave a detailed history of the Veteran's exposure to noise and examined the Veteran prior to rendering an opinion.  The audiologist concluded that the Veteran's bilateral hearing loss was at least as likely as not attributable to his exposure to noise in service.  The audiologist explained that despite normal audiograms during service, "...it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever a threshold shift on an audiogram."  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 17 (1991).

In this instance, there is no evidence rebutting the private audiologist's etiological opinion.  Indeed, the VA examiner offered no opinion as to the etiology of the Veteran's right ear hearing loss.  Further, the private audiologist provided an etiological opinion as to the Veteran's right ear hearing loss.  Moreover, the private audiologist provided a rationale as why she believes that the Veteran's right ear hearing loss is related to his period of active service.  The private audiologist's opinion is competent and credible.  There is no evidence that rebuts the private audiologist's opinion as to the etiology of the Veteran's right ear hearing loss.

The Board finds that the evidence preponderates in favor of the Veteran's right ear hearing loss being causally related to service, or the evidence is at least in equipoise.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.

B. Entitlement to service connection for bilateral tinnitus.

The Veteran also claims entitlement to service connection for bilateral tinnitus.  Specifically, the Veteran claims that he suffered from tinnitus since service.  See March 2010 Claim.  The Veteran is competent to provide a lay diagnosis of his tinnitus as it is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002). Indeed, the Veteran's assertion of ringing in his ears is sufficient to establish that he suffers from tinnitus.  See id.  Additionally, as discussed above, the Veteran's exposure to noise is conceded in this case.  Consequently, service connection in this case hinges on whether there is some etiological link between the Veteran's tinnitus and his active service.

At the Veteran's May 2010 VA examination, the examiner concluded that the Veteran's tinnitus is not at least as likely as not related to his period of active service.  As rationale, the examiner explained that the Veteran had "normal" right ear hearing upon separation. 

As discussed above, the Veteran submitted the opinion of a private audiologist, dated June 2012.  The private audiologist gave a detailed history of the Veteran's exposure to noise and examined the Veteran prior to tendering an opinion.  The audiologist concluded that the Veteran's tinnitus was at least as likely as not attributable to his exposure to noise in service.  The audiologist explained that despite normal audiograms during service, "...it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever a threshold shift on an audiogram."  The private audiologist also cited to a treatise that purportedly explains that the cause of tinnitus can usually be determined by ascertaining the cause of any coexisting hearing loss. 

In this instance, the Board weighs the opinion of the private examiner over the May 2010 VA examination.  While the May 2010 examiner explained that the Veteran had "normal" right ear hearing at separation, the private audiologist explained why that finding is not significant as to determining the etiology of tinnitus.  Further, the Veteran has reported tinnitus in both of his ears.  The May 2010 examiner provided no explanation of how the Veteran's audiograms during service in his left ear are or are not pertinent.  Given the private audiologist's thorough explanation of why tinnitus is at least as likely as not related to service, the Board affords that opinion greater weight and, as such, finds that a nexus between the Veteran's bilateral tinnitus and his period of active service exists.

The Board finds that the evidence preponderates in favor of the Veteran's tinnitus being causally related to service, or the evidence is at least in equipoise.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


